Title: To James Madison from Stephen Cathalan, Jr., 27 May 1803 (Abstract)
From: Cathalan, Stephen
To: Madison, James


27 May 1803, Marseilles. Wrote last on 19 Mar. enclosing his accounts with the U.S., a bill for postage from 2 July 1802 amounting to Fr 109.8, and dispatches for JM from O’Brien and Eaton. Encloses a packet from Eaton. On 15 May received a copy of Gallatin’s circular of 23 Mar. with a copy of section 9 of the law passed 28 Feb., which he has had published in the newspaper as requested. Hopes to receive the complete law from JM soon. Asks JM to deliver the enclosed reply to Jefferson’s letter of 7 Feb., enclosing an invoice and bill of lading for “Some produce of this Country” the president requested. Hopes the obstacles to granting his exequatur have been removed by the intervention of Monroe and Livingston, to whom he has written, since the Russian, Neapolitan, and Sicilian commercial agents at Marseilles have received theirs, “Tho’ French natives as well as I.” Has claimed this as a favor from Talleyrand and Napoleon, although “it is but an Act of Justice,” since his conduct has been satisfying to both governments. Has sent Monroe copies of his letters to them. Learned “a few days ago indirectly” that if the U.S. minister at Paris requests an exequatur from Talleyrand’s office, it will no longer be refused. “Official intelligence received yesterday” of a rupture between Great Britain and France confirms the “Strong apprehensions” of the past two months. In reprisal for British arrests of French nationals in Great Britain, British vessels, passengers, and travelers have been arrested at Marseilles. “To prevent any disagreeable mistake in taking American Citizens for Englishmen,” has been asked by Permon, the commissary general of police, to issue certificates of citizenship to all Americans so that “they will be protected and not mollested.” Has assured Permon, “who has been in the United States & Speakes very good English and Esteems much Americans,” that he will be very careful in delivering these certificates so that Permon “may add faith to such ones delivered” by Cathalan. Was advised from Paris “a few days ago” that “our Ministers” have purchased Louisiana from France and have arranged for “all Claims to be immediately paid” to the U.S. “This intelligence … gives the greatest hopes of an Everlasting Friendship between both powers, and if the neutrality is respected by the English and the French ports not Blockaded, many American Vessells will Carry on a very advantageous trade with France at a mutual Benefit during this War.”

 

   
   RC (DNA: RG 59, CD, Marseilles, vol. 2). 3 pp.; docketed by Wagner as received 14 Aug. Enclosures not found, but see n. 4.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:435–36.



   
   Document not found.



   
   Section 9 of “An Act supplementary to the ‘act concerning Consuls and Vice-Consuls, and for the further protection of American Seamen’” required a consular certificate and seal on all powers of attorney for any transfer of U.S. stock or receipt of interest from that stock after 30 June 1803 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:205).



   
   See Jefferson to Cathalan, 7 Feb. 1803, and Cathalan to Jefferson, 31 May 1803 (DLC: Jefferson Papers).



   
   A full transcription of this document has been added to the digital edition.

